Hammer, J.
(concurring). An executor renders such services as are required in the administration of the estate in accordance with the will' and under the law. Compensation for such services is provided for by the will or by statute and is payable only when allowed by a competent court. When services are such as are bound, because of the office, to be rendered in person, no extra compensation is allowed. When services are extra or such as the executor might have performed by another in a proper case, on accounting extra compensation may be allowed. The compensation in any event is payable, if allowed, out of the estate. If a testator had been in a business and after death it were continued by an executor, collection might properly be made for goods sold or work done in the name of the estate. Here the testator was a lawyer, and the executrix is not, and no function of the testator or continuation of his practice could be carried on by the executrix.
Plaintiff would not be permitted to deal with the trust so as to gain any personal advantage directly or indirectly for herself. The services here, for which plaintiff is suing as executrix for the réasonable value, are in inducing the testator’s client to retain defendant, who is an attorney. The lower court said this was illegal under *816section 270 of the Penal Law, in that it was either procuring a client for an attorney or furnishing an attorney to a client. It is my opinion that even if such services can be held not to violate section 270, they were merely incidental to the duties of the executrix and furnish no consideration for the alleged implied obligation of payment therefor by defendant. Plaintiff’s remedy seems to me to be limited to a claim for the reasonable value of the services of the testator, to be enforced either by proceeding in respect of attorney’s lien, or by action for the reasonable value. The complaint does not state facts sufficient to constitute a cause of action.
I agree with the modification recommended by Justice Lydon.